Citation Nr: 0709522	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-05 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), to include whether service connection 
can be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from February 1954 to May 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


FINDINGS OF FACT

1.  Some of the evidence received since the June 2002 denial 
of service connection for PTSD relates to unestablished facts 
necessary to substantiate the claim.  It is neither 
cumulative nor redundant of the evidence already of record at 
the time of the denials and it raises a reasonable 
possibility of substantiating the claim.  

2.  The veteran's PTSD was not caused by his active military 
service from February 1954 to May 1956.

CONCLUSIONS OF LAW

1.  The June 2002 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2006).   

2.  New and material evidence has been received since the 
June 2002 denial of service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a), (c) (2006).  

3.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f)  (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2002, the RO denied the veteran's claim for service 
connection for PTSD.  On May 1, 2003, the veteran submitted a 
statement that VA construed as a claim to reopen.  The 
veteran stated, "I am filing a reopen claim [sic] for 
service connected compensation for PTSD..." and submitted 
evidence to support his claim.  

The RO was correct in construing this letter as a claim and 
not as a notice of disagreement (NOD).  The veteran did not 
express disagreement and a desire for Board review of the 
June 2002 RO decision.  Thus, the veteran's letter was not a 
valid NOD.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002); 38 C.F.R.  § 20.201 (2006).  Therefore, the June 2002 
RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d) (2006); 38 C.F.R. § 20.200, 20.302, 
20.1103 (2006).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Since the June 2002 RO decision, a PTSD questionnaire and a 
large amount of new medical evidence have been submitted 
which pertains to the veteran's claim for service connection 
for PTSD.  The Board finds that the evidence is new and 
material because it has not been submitted to VA before and 
it relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304 
(regarding combat veterans); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

There is no evidence of record to show that the veteran 
engaged in combat.  He did not receive any combat medals and 
the record does not provide any other indication that the 
veteran engaged in combat with the enemy.  Therefore, the 
veteran's lay testimony alone is not sufficient to verify his 
stressors.  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has several diagnoses of PTSD 
from VA practitioners.  Therefore, he has a disability for VA 
purposes.  However, his stressors have not been verified.  

The Board acknowledges that attempts were made to secure the 
veteran's service medical records (SMRs) and service 
personnel records from the National Personnel Records Center 
(NPRC).  In a September 2001 letter, the NPRC responded that 
the records were not available and presumed destroyed in the 
St. Louis fire in 1973.  See O'Hare vs. Derwinski, 1 Vet. 
App. 365 (1991) (where SMRs have been destroyed or are 
unavailable, the Board has a heightened duty to provide and 
explanation of reasons or bases for its findings).  

The veteran reported two stressors at his September 2006 
video conference hearing, November 2003 RO hearing, and 
through sessions with VA mental health care professionals.  
Those stressors were: (1) during a live ammunition exercise, 
a soldier was shot in the head and killed near the veteran, 
and (2) the veteran, who is African American, was integrated 
into an all-white barracks, where he was racially harassed, 
beaten, and threatened.  

The veteran has multiple diagnoses of PTSD.  However, the 
Board is not required to grant service connection for PTSD 
because a physician accepted the veteran's description of his 
active service experiences as credible.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The Board is not required 
to accept the veteran's uncorroborated account of his active 
service experiences.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  VA medical providers have generally restated the 
veteran's account of the in-service stressors and accepted 
them as credible.  However, such statements are undermined by 
two factors: (1) the medical opinions are based upon the 
veteran's uncorroborated recitation of the alleged stressors; 
and (2) none of the medical opinions included an objective 
review of the in-service evidence or any other 
contemporaneous indications that might bolster the veteran's 
reported stressors.  As noted above, a medical provider 
cannot provide supporting evidence that the claimed in-
service stressors actually occurred based upon post-service 
medical examination.  

In this respect, although an examiner can render a current 
diagnosis based on an examination of the veteran, the 
examiner's opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  See generally, Guimond v. Brown, 6 Vet. App. 69 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 
177 (1993).  Furthermore, an examination that relies on a 
questionable history of events is inadequate, and any 
psychiatric evaluation that forms the basis for an 
adjudicative decision must be based on an accurate 
description of events during the veteran's service.  See West 
v. Brown, 7 Vet. App. 70 (1994).  The Board is not required 
to accept a physician's diagnosis just because the physician 
accepted the veteran's description of his experiences as 
credible and diagnosed him with PTSD.  See West, 7 Vet. App. 
at 77 (quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992)).  Likewise, medical statements that accept a 
veteran's reports as credible and relate his PTSD to events 
experienced in service do not constitute the requisite 
credible evidence of the occurrence of stressors.  Moreau, 
supra.  

In this case, there is absolutely no indication in the record 
that the veteran was racially harassed in service.  
Additionally, the RO sought to determine whether a soldier 
was killed while the veteran was in basic training.  The 
morning reports for his unit were examined and no record of a 
death during basic training was found. 
Additionally, the U.S. Army and Joint Services Records 
Research Center (JSRRC), formerly the United States Armed 
Services Center for Research of Unit Records (USACRUR), was 
contacted in an attempt to verify the veteran's stressors.  
The JSRRC responded that they could not locate records 
pertaining to the veteran's stressors.  

In sum, the preponderance of the credible evidence does not 
show corroboration of alleged in-service stressors, which in 
turn could serve as the bases for the veteran's diagnosis of 
PTSD.  Any current PTSD is not shown to be related to his 
active service.  The Board finds that the preponderance of 
the evidence is against granting service connection for PTSD.  
38 U.S.C.A. § 5107(b).  

In correspondence dated in May 2004 and a February 2005 
statement of the case (SOC), the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
AOJ notified the veteran of information and evidence 
necessary to substantiate the claim for service connection 
for PTSD; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  Although it's unclear whether the 
veteran was specifically instructed to submit any evidence in 
his possession that pertained to his claim, the February 2005 
SOC included the complete text of 38 C.F.R. § 3.159(b) which 
includes that language.  Although this notice was delivered 
after the initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in July 
2005 and April 2006, without taint from prior adjudications.  
A supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) [hereinafter 
Mayfield III].  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

The issue on appeal is whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection.  In this regard, very 
specific notice relating to what constitutes "new and 
material evidence" has not been issued.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, because the 
instant decision reopens the veteran's claim, any deficiency 
in notifying the veteran as to the criteria for new and 
material evidence is moot.  

Because service connection is denied for PTSD, any question 
as to the appropriate disability rating or effective date is 
moot, and there can be no failure to notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records, partial SMRs, and VA 
examinations.  In a May 2006 statement, the veteran 
specifically noted that he had no additional evidence to 
submit.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Efforts by the RO to confirm the veteran's stressors were 
unsuccessful due to the vagueness of the veteran's statements 
(such as the date of the event, the exact location, etc.) and 
due to lack of available records.  In February 2005, the 
JSRRC indicated that it was unable to do so due to the vague 
nature of the veteran's statements and because he did not 
supply names, dates, location of the incident, or unit 
designations to the company level.  The veteran's stressors 
are not confirmable.  Simply stated, there is no basis to 
find that a further effort to confirm the veteran's stressors 
would succeed. 


ORDER

New and material evidence has been submitted and the claim 
for service connection for PTSD is reopened.  To this extent, 
the appeal is granted. 

Service connection for PTSD is denied.  


____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


